NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/22/2022.  In applicant’s amendments claims 1-13, 17-18, and 22 were amended, and new claims 23-28 were added.  
Claims 1-28 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 06/22/2022. Title has been changed to “Exercise Device Having a Linear Arm Portion” in response to applicants amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell Wong (Registration Number 36725) on 07/15/2022.
The application has been amended as follows:
Claim 4, line 2: amended “a timing belt transmission” to ---flexible loop transmission---.
Claim 4, lines 2-3: amended “an arm brake” to ---the arm brake---.
Claim 4, line 3: amended “the timing belt transmission to ---the flexible loop transmission---.
Claim 5, line 1: amended “timing belt” to ---flexible loop transmission---.
Claim 5, line 2: amended “a first support member pulley” to ---the first support member rotary member---.
Claim 5, line 3: amended “a second support member pulley” to ---the second support member pulley---.
Claim 5, line 5: amended “timing belt” to ---flexible loop transmission---.
Claim 16, line 2: amended “a timing belt transmission” to ---flexible loop transmission--.
Claim 16, line 2: amended “an arm brake” to ---the arm brake---.
Claim 16, line 3: amended “the timing belt transmission to ---the flexible loop transmission---.
Claim 17, line 1: amended “timing belt” to ---flexible loop transmission---.
Claim 17, line 2: amended “a first support member pully” to ---the first support member rotary member---.
Claim 17, line 3: amended “a second support member pulley” to ---the second support member pulley---.
Claim 17, line 4: amended “timing belt” to ---flexible loop transmission---.
REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12, 13, 23, and 26 the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the timing belt of the linear arm brake assembly engages a first support member pulley/rotary member at the proximal end of the support member.
The prior art of record teaches transmission T3 comprising cables 27 fixed to the front and rear ends 104, 106 and spiraled around a central pulley 26, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Miller’s transmission to include a first support member pulley at the proximal end of the support member without substantially changing the transmission and functionality of the device and without improper hindsight.
	Regarding claims 24, and 27, the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the legs includes at least one of retractable rollers for moving the apparatus, leveling mechanisms for leveling the apparatus, and mounting holes. 
	The prior art of record teaches connecting rods 42 attached to a bottom plate 12b attached to a stand 88 which is not considered equivalent to applicant’s invention, and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connecting rods to include rollers without breaking the invention.
	Regarding claims 25 and 28, the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the linear arm portion being removably securable to the linear arm mounting bracket.  
	The prior art of record teaches bearing members 65 fully encircling arm member 18 which are permanently fixed to side plates 28A/28B and are unable to be removed without breaking the invention. Therefore, it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the bearing members to allow for the arm member 18 to removably secured without breaking the invention and without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784